Citation Nr: 1721232	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  07-01 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, and schizophrenia, to include as secondary to heat stroke.

2.  Entitlement to service connection for residuals of heat stroke, to include headaches, night sweats, and hypoglycemic reaction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from June 1955 to November 1957, with periods of active duty for training (ACDUTRA) from: June 19, 1955 to July 2, 1955; June 16, 1956 to June 30, 1956; and June 15, 1957 to June 29, 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In January 2011, the Veteran testified before the undersigned at a hearing at the RO.  A transcript of that proceeding is of record.

The Board remanded the case in May 2011 and March 2014, and a May 2016 Board decision denied both claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In February 2017, the Court granted the parties' (Veteran and the Secretary of Veterans Affairs) joint motions for remand (JMRs) and vacated and remanded the May 2016 Board decision.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that a remand is necessary to comply with the February 2017 JMR addressing the issues of entitlement to service connection for an acquired psychiatric disorder, including PTSD, depression, and schizophrenia, to include as secondary to heat stroke, and for residuals of heat stroke, to include headaches, night sweats, and hypoglycemic reaction, and to obtain potentially outstanding worker's compensation records.  

Examinations

With respect to the claim for entitlement to service connection for an acquired psychiatric disorder, including PTSD, depression, and schizophrenia, the Veteran underwent a VA examination in October 2011.  Addendum opinions, without in-person examinations of the Veteran, were obtained in May 2014 and August 2015.  

The joint motion found that the August 2015 VA examination was inadequate because VA's July 2015 request for that medical opinion noted that a private doctor who, in April 2014, rendered a diagnosis of residual type schizophrenia, did not review the Veteran's medical file.  Such statement by VA rendered the opinion of the August 2015 VA examiner inadequate by, in essence, telling the VA examiner to discredit the opinion and diagnosis of the private physician.  Indeed, in rendering a negative nexus opinion, the examiner stated, "the fact that Dr. B. did not review the veteran's medical file causes doubt as to the veracity of his addendum."  The August 2015 addendum opinion was therefore based on a fatally flawed premise.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Moreover, given the length of time since the Veteran had an in-person examination, the Board finds that a new examination is warranted.  

As to the claim for entitlement to service connection for residuals of heat stroke, to include headaches, night sweats, and hypoglycemic reaction, the Veteran underwent an examination in October 2011.  A May 2014 addendum opinion addressed headaches and night sweats, but not hypoglycemia.  The joint motion found that the October 2011 VA opinion was inadequate for failing to provide a rationale for the conclusory statement that hypoglycemia is not a residual of heat stroke.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 
 
Accordingly, new opinions for both issues are warranted.

Records

The August 2015 VA examiner's statement that the Veteran did not obtain any mental health treatment prior to July 2013 stands in contrast to the Veteran's statements throughout the course of the appeal period that he sought treatment from Dr. L.M. for psychiatric symptoms from 2001-2003 and that he had been prescribed anxiety medication during the course of such treatment.  A review of the file shows that VA did attempt to obtain records from Dr. L.M. in February 2007, but that a response indicated that the Veteran was not seen for treatment during the dates requested.  However, VA's request was for the period 2000-2002; the Veteran has indicated that he received treatment from Dr. L.M. in 2003.  The Veteran should be afforded an additional opportunity to submit evidence he may have in his possession related to that treatment, and the RO should make one additional attempt to obtain records from Dr. L.M. that encompass the period 2000-2003.       

In addition, during his January 2011 Board hearing, the Veteran cited treatment he received from Dr. Djong in 1957.  The May 2011 Board remand directed the RO to obtain records from Dr. Djong.  A June 2011 letter from the RO to the Veteran advised that it needed to "obtain records from Dr. Djong."  The letter was ambiguous to the extent that it was unclear, as the joint motion notes, whether it was VA or the Veteran who was tasked with obtaining the records.

The June 2011 letter also noted that VA needed to obtain records related to the Veteran's workers compensation claim, as had been directed in the May 2011 Board remand.  The file does not show that VA made any further attempts to obtain the records; again, it is unclear whether it was VA or the Veteran who was supposed to procure such records.  On remand, attempts should be made to obtain any records related to that claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a letter requesting that he submit any relevant treatment records he has in his possession pertaining to treatment from Dr. L.M. and/or Dr. Djong.  The Veteran may also authorize VA to request and obtain such records on his behalf upon completion of a VA Form 21-2142 (Authorization and Consent to Release Information to the Department of Veterans Affairs).  After securing the necessary releases, attempt to obtain copies of all medical records from any identified treatment sources, including any VA treatment records not already of record, and associate them with the claims folder.

2.  Request that the Veteran submit any necessary release required to obtain a copy of the determination associated with his claim for workers' compensation, as well as all medical records underlying that determination, and undertake appropriate action to obtain such documents.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  After all records and/or responses have been received from each contacted entity and associated with the claims file, forward the Veteran's entire claims file, to include a copy of this Remand as well as the February 2017 JMR, to the VA examiner who conducted the August 2015 VA mental disorders examination and schedule an examination.  If that examiner is unavailable, arrange to obtain the requested information from another qualified examiner.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

The VA examiner is specifically requested to address the following:

a.)  Identify any acquired psychiatric disorders the Veteran has or has had at any time since January 2006.

b.)  For each psychiatric disability identified in (a), please address whether it is at least as likely as not (probability of 50 percent or greater) caused or aggravated (permanently increased in severity beyond the natural progress) by the Veteran's ACDUTRA service, to include as due to heat stroke sustained therein.  

c.)  Consider and comment on the prior medical opinions of record, to specifically include the April 2014 opinion of Dr. I.B., who diagnosed the Veteran with schizophrenia.  

d.)  Consider and comment on the Veteran's reported medical history, to include prior statements that he obtained psychiatric treatment during the period 2000-2003. 

e.)  The examiner should provide a thorough discussion of the Veteran's psychiatric history, and confirm that the claims folder has been reviewed. 

4.  Forward the Veteran's claims file, to include this Remand as well as the February 2017 JMR, to the VA examiner who conducted the October 2011 and May 2014 VA examinations regarding the Veteran's claim for residuals of heat stroke.  If that examiner is unavailable, arrange to obtain the requested information from another qualified examiner.  Arrange for a supplemental opinion or, if deemed necessary, schedule the Veteran for an appropriate examination.  The need for another examination is left to the discretion of the examiner selected to offer the requested opinion.  Following a review of the claims file, the examiner is asked to provide on opinion regarding the nature of the Veteran's claimed residuals of heat stroke, specifically hypoglycemia.

The VA examiner is specifically requested to address the following:

a.)  Provide an opinion as to whether the Veteran's hypoglycemia is at least as likely as not caused or aggravated (permanently increased in severity beyond the natural progress) by his ACDUTRA service, to include as due to the documented incurrence of heat stroke and subsequent hospitalization in 1957.

b.)  The opinion must provide a detailed rationale for any opinion provided.  If any opinion cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation for why this is so.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



